JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00394-CR

                        ALFRED RODRIGUEZ, JR., Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

         Appeal from the County Criminal Court at Law No. 9 of Harris County
                               (Tr. Ct. No. 1931465).

       The cause heard today by the Court is an appeal from the judgment signed by the
court below on April 9, 2014. After inspecting the record of the court below, it is the
opinion of this Court that there is no reversible error in the judgment. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the judgment of the court below be
affirmed.

      The Court orders that this decision be certified below for observance.

Judgment rendered June 25, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Higley and Massengale.